Citation Nr: 1515473	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before a Decision Review Officer at the RO in August 2013.  Additionally, the Board previously remanded this case in May 2014 to afford the Veteran the opportunity to testify at a Board hearing.  As such, in December 2014, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  Copies of both hearing transcripts are associated with the record on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for hepatitis C, which he believes was incurred as a result of his military service, to include his service in Vietnam.  In particular, the Veteran contends that it was the use of an air gun and/or an improperly cleaned needle used to perform inoculations that exposed him to the hepatitis C virus.  The Veteran also reports various in-service risk factors, as discussed in detail below, that could have resulted in his infection.

Specifically, the Veteran testified at the August 2013 and December 2014 hearings that, while in service, he stood in line with other soldiers and was inoculated with an air gun, which was used over and over again without being cleaned and, therefore, caused blood to be spread from soldier to soldier.  In addition, the Veteran testified that he shared razors with other Marines, to possibly include a bunkmate who was being treated at the time for hepatitis C.  The Veteran also testified to receiving a tattoo and using drugs intranasally while in service.  He contends that any one of these incidents could have exposed him to the disease. 

The Veteran's service treatment records show he underwent multiple vaccinations beginning in November 1969.  Additionally, a May 1971 treatment note shows the Veteran was seen for complaints of a sore throat, tiredness, tender nodes in his neck, and orange colored urine.  A treatment note later that month shows the Veteran underwent treatment for mononucleosis, having been medically evacuated from Vietnam, through Guam, to the United States due to elevated liver enzymes.  There is no mention in the Veteran's service treatment records of a diagnosis of, or treatment for, hepatitis.  However, the Veteran has alleged that such infection, to include the elevated liver enzymes, may have been indicative of the presence of hepatitis C.

The Veteran testified that he was first diagnosed with hepatitis C in the 1980's.  His VA treatment records show that he currently has a chronic hepatitis C infection.  In an August 2013 VA treatment note, an Advanced Practice Registered Nurse (APRN) indicated that the Veteran's service in Vietnam is a risk factor for hepatitis.  The APRN does not, however, provide a rationale or basis for this conclusion and, thus, it is insufficient to award service connection.

However, given the foregoing evidence of the Veteran's reported in-service risk factors and treatment for an infection that he alleges may have been indicative of hepatitis C, as well as the August 2013 opinion from the APRN, the Board finds a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Finally, the Board notes that the Veteran testified that he receives treatment for his chronic hepatitis C infection solely through the VA.  The most recent treatment record in his file is dated April 2014.  While on remand, updated VA treatment records should be obtained for consideration in this appeal, as they may contain information and evidence relevant to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from April 2014 to the present pertaining to the Veteran.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his hepatitis C.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

(A)  The examiner is asked to express an opinion as to whether it is at least as likely as not that hepatitis C had its clinical onset in service or is otherwise related to the Veteran's military service, to include his reported in-service risk factors, such as receiving air gun inoculations, being inoculated with an unclean needle, sharing razor blades, to include with a soldier being treated for hepatitis C, using drugs intranasally, and getting a tattoo.  

(B)  The examiner should also address whether it is at least as likely as not that the Veteran's in-service infection, diagnosed as mononucleosis, for which he was treated in May 1971, was indicative of the presence of hepatitis C, especially in light of his elevated liver enzymes.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding his risk factors for developing hepatitis, as well as the other lay and medical evidence of record, to include the August 2013 opinion from the VA APRN.  The examiner should also provide the supporting rationale for the opinion expressed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




